EXHIBIT 4.5 Exhibit MDU RESOURCES GROUP, INC. 401(K) RETIREMENT PLAN As Restated December 1, 2006 TABLE OF CONTENTS PAGE INTRODUCTION 1 ARTICLE I 4 DEFINITIONS 4 ARTICLE II 13 PARTICIPATION 13 Requirements 13 Termination of Participation 13 Reemployment 14 ARTICLE III 15 CONTRIBUTIONS 15 Savings Contributions 15 Suspension of Participant Contribution 16 Matching Contributions 16 Profit Sharing Contributions 18 Special Limitations on Savings Contributions 18 Special Matching Contribution Limitations 22 Contribution Limitation 25 Rollover Contributions 26 ARTICLE I 28 ACCOUNTS; VESTING; DISTRIBUTIONS 28 Participants' Accounts 28 Vesting 28 Distribution 31 Method of Payment 31 Withdrawals by Participants 32 Timing of Distributions 34 Distributions Made in Accordance with Code Section 401(A)(31) 36 Loans to Participants 36 ARTICLE IVA 39 MINIMUM DISTRIBUTION REQUIREMENTS 39 General Rules 39 Time and Manner of Distribution 40 Required Minimum Distributions during Participant’s Lifetime 42 Required Minimum Distribution after Participant’s Death 43 Definitions 45 ARTICLE V 47 INVESTMENT OF CONTRIBUTIONS 47 Making of Contributions 47 Investment 47 Voting of Common Stock of the Company 48 i PAGE ARTICLE V (Continued) Tendering of Stock 49 Dividend Election 50 ARTICLE VI 52 PLAN ADMINISTRATION; CLAIMS FOR BENEFITS 52 Named Fiduciaries 52 Administrative Powers and Duties 53 Benefit Claims Procedure; Review Procedure 54 Applications and Forms 57 Facility of Distribution and Payment 58 Beneficiary Designations 58 Form and Method of Designation 59 Administrative Expenses 59 ARTICLE VII 61 TRUST FUND 61 Trust Agreement 61 Reversion 61 ARTICLE VIII 62 AMENDMENT AND TERMINATION 62 Amendments 62 Right to Terminate 63 Action by the Company 64 Distribution of Accounts Upon Plan Termination 64 ARTICLE IX 64 ADOPTION OF THE PLAN BY AFFILIATE 64 ARTICLE X 66 GENERAL 66 No Guarantee of Employment 66 Nonalienation of Benefits 66 Missing Persons 66 Governing Law 67 Merger or Consolidation of Plan 67 Distribution to Alternate Payees 67 ARTICLE XI 68 TOP HEAVY PROVISIONS 68 Top Heavy Plan 68 Operative Provisions 68 ARTICLE XII 71 SPECIAL RULES FOR CERTAIN OFFICERS 71 ii PAGE SUPPLEMENT A 73 Introduction 73 Participation 73 Use of Terms 74 Inconsistencies with The Plan 74 SUPPLEMENT B 75 Introduction 75 The Merger 75 Participation 75 Transfer of Assets 76 Transfer of Account Balances 76 Limitations 76 SUPPLEMENT C 77 Introduction 77 The Spin-off and Merger 77 Transfer of Assets 77 Transfer of Account Balances 78 Transfer of Records 78 Use of Terms 78 SUPPLEMENT D 79 Introduction 79 Eligibility to Share in Profit Sharing Contribution 79 Amount of Profit Sharing Contributions, Allocation 80 Vesting 80 Use of Terms 81 Inconsistencies with the Plan 81 SUPPLEMENT D-1 (REMOVED) SUPPLEMENT D-2 82 Introduction 82 Eligibility to Share in Profit Sharing Contribution 82 Amount of Profit Sharing Contributions, Allocation 83 Vesting 83 Use of Terms 83 Inconsistencies with the Plan 83 SUPPLEMENT D-3 84 Introduction 84 Eligibility to Share in Profit Sharing Contribution 84 Amount of Profit Sharing Contributions, Allocation 84 Vesting 85 Use of Terms 85 Inconsistencies with the Plan 85 SUPPLEMENT D-4 (REMOVED) iii PAGE SUPPLEMENT D-5 86 Introduction 86 Eligibility to Share in Profit Sharing Contribution 86 Amount of Profit Sharing Contributions, Allocation 87 Vesting 87 Use of Terms 87 Inconsistencies with the Plan 87 SUPPLEMENT D-6 88 Introduction 88 Eligibility to Share in Profit Sharing Contribution 88 Amount of Profit Sharing Contributions, Allocation 88 Vesting 89 Use of Terms 89 Inconsistencies with the Plan 89 SUPPLEMENT D-7 90 Introduction 90 Eligibility to Share in Profit Sharing Contribution 90 Amount of Profit Sharing Contributions, Allocation 90 Vesting 91 Use of Terms 91 Inconsistencies with the Plan 91 SUPPLEMENT D-8 92 Introduction 92 Eligibility to Share in Profit Sharing Contribution 92 Amount of Profit Sharing Contributions, Allocation 93 Vesting 93 Use of Terms 93 Inconsistencies with the Plan 93 SUPPLEMENT D-9 (REMOVED) SUPPLEMENT D-10 94 Introduction 94 Eligibility to Share in Profit Sharing Contribution 94 Amount of Profit Sharing Contributions, Allocation 94 Vesting 95 Use of Terms 95 Inconsistencies with the Plan 95 SUPPLEMENT D-11 (REMOVED) SUPPLEMENT D-12 96 Introduction 96 Eligibility to Share in Profit Sharing Contribution 96 Amount of Profit Sharing Contributions, Allocation 96 Vesting 96 iv PAGE Use of Terms 97 Inconsistencies with the Plan 97 SUPPLEMENT D-13 98 Introduction 98 Eligibility to Share in Profit Sharing Contributions 98 Amount of Profit Sharing Contributions, Allocation 98 Vesting 99 Use of Terms 99 Inconsistencies with the Plan 99 SUPPLEMENT D-14 100 Introduction 100 Eligibility to Share in Profit Sharing Contributions 100 Amount of Profit Sharing Contributions, Allocation 100 Vesting 101 Use of Terms 101 Inconsistencies with the Plan 101 SUPPLMENT D-15 102 Introduction 102 Eligibility to Share in Profit Sharing Contribution 102 Amount of the Profit Sharing Contributions, Allocation 103 Vesting 103 Use of Terms 103 Inconsistencies with the Plan 103 SUPPLEMENT D-16 104 Introduction 104 Eligibility to Share in the Special Contribution and Profit Sharing Feature 104 Amount of Special Contribution and Profit Sharing Contributions, Allocation 104 Vesting 105 Use of Terms 105 Inconsistencies with the Plan 105 SUPPLEMENT D-17 106 Introduction 106 Eligibility to Share in the Special Contributions 106 Amount of Special Contributions, Allocation 107 Vesting 107 Use of Terms 107 Inconsistencies with the Plan 108 SUPPLEMENT D-18 109 Introduction 109 Eligibility to Share in Profit Sharing Contributions 109 Amount of Profit Sharing Contributions, Allocation 110 v PAGE Vesting 110 Use of Terms 110 Inconsistencies with the Plan 111 SUPPLEMENT D-19 (REMOVED) SUPPLEMENT D-20 112 Introduction 112 Eligibility to Share in Profit Sharing Contributions 112 Amount of Profit Sharing Contributions, Allocation 112 Vesting 112 Use of Terms 113 Inconsistencies with the Plan 113 SUPPLEMENT D-21 114 Introduction 114 Eligibility to Share in Profit Sharing Contributions 114 Amount of Profit Sharing Contributions, Allocation 115 Vesting 115 Use of Terms 115 Inconsistencies with the Plan 115 SUPPLEMENT D-22 116 Introduction 116 Eligibility to Share in Profit Sharing Contribution 116 Amount of Profit Sharing Contributions, Allocation 117 Vesting 117 Use of Terms 117 Inconsistencies with the Plan 117 SUPPLEMENT D-23 118 Introduction 118 Eligibility to Share in Profit Sharing Contribution 118 Amount of Profit Sharing Contributions, Allocation 119 Vesting 119 Use of Terms 119 Inconsistencies with the Plan 120 SUPPLEMENT D-24 121 Introduction 121 Eligibility to Share in Profit Sharing Contributions 121 Amount of Profit Sharing Contributions, Allocation 121 Vesting 121 Use of Terms 122 Inconsistencies with the Plan 122 SUPPLEMENT D-25 123 Introduction 123 Eligibility to Share in Profit Sharing Contributions 123 vi PAGE Amount of Profit Sharing Contributions, Allocation 124 Vesting 125 Use of Terms 125 Inconsistencies with the Plan 125 SUPPLEMENT D-26 126 Introduction 126 Eligibility to Share in Profit Sharing Contribution 126 Amount of Profit Sharing Contributions, Allocation 127 Vesting 127 Use of Terms 127 Inconsistencies with the Plan 127 SUPPLEMENT D-27 128 Introduction 128 Eligibility to Share in Special Contributions 128 Amount of Special Contributions, Allocation 128 Vesting 128 Use of Terms 129 Inconsistencies with the Plan 129 SUPPLEMENT D-28 130 Introduction 130 Eligibility to Share in Profit Sharing Contributions 130 Amount of Profit Sharing Contributions, Allocation 131 Vesting 131 Use of Terms 131 Inconsistencies with the Plan 131 SUPPLEMENT D-29 132 Introduction 132 Eligibility to Share in Special Contributions 132 Amount of Special Contributions, Allocation 132 Vesting 132 Use of Terms 133 Inconsistencies with the Plan 133 SUPPLEMENT D-30 134 Introduction 134 Eligibility to Share in Special Contribution 134 Amount of Special Contributions Allocation 134 Vesting 134 Use of Terms 135 Inconsistencies with the Plan 135 SUPPLEMENT D-31 136 Introduction 136 Eligibility to Share in Special Contribution 136 Amount of Special Contributions Allocation 136 vii PAGE Vesting 136 Use of Terms 137 Inconsistencies with the Plan 137 SUPPLEMENT D-32 138 Introduction 138 Eligibility to Share in Profit Sharing Contributions 138 Amount of Profit Sharing Contributions, Allocation 139 Vesting 139 Use of Terms 140 Inconsistencies with the Plan 140 SUPPLEMENT D-33 141 Introduction 141 Eligibility to Share in Profit Sharing Contributions 141 Amount of Profit Sharing Contributions Allocation 141 Vesting 142 Use of Terms 142 Inconsistencies with the Plan 142 SUPPLEMENT D-34 143 Introduction 143 Eligibility to Share in Profit Sharing Contributions 143 Amount of Profit Sharing Contributions, Allocation 143 Vesting 144 Use of Terms 144 Inconsistencies with the Plan 144 SUPPLEMENT D-35 145 Introduction 145 Eligibility to Share in the Special Contributions 145 Amount of Special Contributions Allocation 146 Vesting 146 Use of Terms 147 Inconsistencies with the Plan 147 SUPPLEMENT D-36 148 Introduction 148 Eligibility to Share in the Special Contributions 148 Amount of Special Contributions Allocation 148 Vesting 148 Use of Terms 149 Inconsistencies with the Plan 149 SUPPLEMENT D-37 150 Introduction 150 Eligibility to Share in Profit Sharing Contributions 150 Amount of Profit Sharing Contributions, Allocation 151 Vesting 151 viii PAGE Use of Terms 151 Inconsistencies with the Plan 151 SUPPLEMENT D-38 152 Introduction 152 Eligibility to Share in Profit Sharing Contributions 152 Amount of Profit Sharing Contributions, Allocation 152 Vesting 153 Use of Terms 153 Inconsistencies with the Plan 153 SUPPLEMENT E 154 Introduction 154 Merger 154 Transfer of Assets 154 Transfer of Account Balances 154 Participation 155 Vesting 155 Distribution of Benefits 155 Administration Expenses 155 Use of Terms 155 Inconsistencies with the Plan 155 SUPPLEMENT F 156 Introduction 156 Eligibility to Participate in Variable Matching Contributions 156 Amount of Variable Matching Contributions 157 Vesting 157 Use of Terms 157 Inconsistencies with the Plan 157 SUPPLEMENT G 158 Introduction 158 Use of Terms 158 Inconsistencies with the Plan 158 Eligibility and Participation 158 Prevailing Wage Compensation 159 Supplemental Contribution 159 Depositing of Employer Contributions 159 Vesting 160 Davis-Bacon Subaccount 160 Contribution Limitation 160 SUPPLEMENT H 161 Introduction 161 Merger 161 Transfer of Assets 161 Transfer of Account Balances 161 Participation 162 ix PAGE Vesting 162 Distribution of Benefits 162 Hardship Withdrawal 162 Use of Terms 162 Inconsistencies with the Plan 163 SUPPLEMENT H-1 164 Introduction 164 Merger 164 Transfer of Assets 164 Transfer of Account Balances 164 Participation 165 Vesting 165 Distribution of Benefits 165 Withdrawals 166 After-Tax Withdrawals 166 Use of Terms 166 Inconsistencies with the Plan 166 SUPPLEMENT H-2 167 Introduction 167 Merger 167 Transfer of Assets 167 Transfer of Account Balances 167 Participation 168 Fee Reimbursement 168 Vesting 168 Distribution of Benefits 168 Hardship Withdrawal 169 Use of Terms 169 Inconsistencies with the Plan 169 SUPPLEMENT H-3 170 Introduction 170 Merger 170 Transfer of Assets 170 Transfer of Account Balances 170 Participation 171 Vesting 171 Distribution of Benefits 171 Hardship Withdrawal 171 Use of Terms 172 Inconsistencies with the Plan 172 SUPPLEMENT H-4 173 Introduction 173 Merger 173 Transfer of Assets 173 Transfer of Account Balances 173 x PAGE Participation 174 Fee Reimbursement 174 Vesting 174 Hardship Withdrawals 174 Withdrawal of Rollover Contributions 174 Use of Terms 175 Inconsistencies with the Plan 175 SUPPLEMENT H-5 176 Introduction 176 Merger 176 Transfer of Assets 176 Transfer of Account Balances 176 Participation 177 Vesting 177 Distribution of Benefits 177 Use of Terms 177 Inconsistencies with the Plan 178 SUPPLEMENT H-6 179 Introduction 179 Merger 179 Transfer of Assets 179 Transfer of Account Balances 180 Participation 180 Vesting 180 Distribution of Benefits 180 Loans to Participants 181 Withdrawals 181 Use of Terms 182 Inconsistencies with the Plan 182 SUPPLEMENT H-7 183 Introduction 183 Merger 183 Transfer of Assets 183 Transfer of Account Balances 184 Participation 184 Vesting 184 Hardship Withdrawals 185 Age 59 ½ Withdrawals 185 Loans 185 Distributions of Benefits 186 Use of Terms 186 Inconsistencies with the Plan 187 SUPPLEMENT H-8 188 Introduction 188 Merger 188 xi PAGE Transfer of Assets 188 Transfer of Account Balances 188 Vesting 189 Hardship Withdrawals 189 Use of Terms 189 Inconsistencies with the Plan 189 SUPPLEMENT H-9 190 Introduction 190 Merger 190 Transfer of Assets 190 Transfer of Account Balances 190 Vesting 191 Distribution of Benefits 191 Withdrawals 191 Loans 191 Use of Terms 192 Inconsistencies with the Plan 192 SUPPLEMENT H-10 193 Introduction 193 Merger 193 Transfer of Assets 193 Transfer of Account Balances 193 Participation 193 Vesting 194 Distribution of Benefits 194 Withdrawals 194 Loans 194 Use of Terms 195 Inconsistencies with the Plan 195 SCHEDULE A 196 xii INTRODUCTION The Tax Deferred Compensation Savings Plan ("Plan") was originally established, effective January 1, 1984, by the Board of Directors of MDU Resources Group, Inc. (formerly known as Montana-Dakota Utilities Co.) for the exclusive benefit of its employees.It is intended to provide a means for deferred savings and investment by employees and to afford security for their retirement. The Company will make contributions, as provided herein, to be added to such savings. The Plan is intended to comply with the requirements of the Employee Retirement Income Security Act of 1974 and Section 401(k) of the Internal Revenue Code of 1986, as amended, and the Regulations promulgated thereunder.Effective as of January 1, 1988, the Plan was amended and restated to reflect the merger, also effective as of that date, of the Plan with the Employee Stock Ownership Plan for which contributions were suspended.Effective as of October 1, 1990, the Plan was amended and restated to provide additional investment options.Certain officers, as set forth in Section 16 of the Securities Exchange Act of 1934 and the rules thereunder ("Section 16 Officer(s)"), are subject to special limitations on their ability to make "participant-directed transactions" under the Plan.These provisions are set forth in Section XII of the Plan and apply to Section 16 Officers notwithstanding any other inconsistent provisions in the Plan. Effective January 1, 1994, the Plan was amended and restated to provide, among other things rollovers into the Plan from qualified sources, and provide the Committee with authority to extend participation rights. Effective April 1, 1994, the Plan was amended to provide increased ability to change investment elections. - 1 - Effective January1, 1995, the Anchorage Sand and Gravel Company, Inc. Profit Sharing/401(k) Plan was merged with the Plan. Effective January1, 1997, the Plan was amended to provide, among other things:daily fund transfers and investment election changes by participants, as well as other changes resulting from a conversion to daily recordkeeping. Effective January1, 1998, the Plan was amended and restated to provide, among other things: participant loans. Effective January 1, 1999, the Plan was amended to provide, among other things: a variable match and profit sharing feature.Also effective January 1, 1999, the MDU Resources Group, Inc. Tax Deferred Compensation Savings Plan for Collective Bargaining Unit Employees was merged into this Plan, and the Plan was renamed the MDU Resources Group, Inc. 401(k) Retirement Plan. Effective December 1, 1999, the Plan was amended to allow participating employers the flexibility to provide their Participants with different maximum deferral levels. Effective April 1, 2000, the LTM, Incorporated 401(k) Employee Savings Plan was merged with the Plan. Effective February 15, 2001, the Plan was amended to allow matching contributions to be diversified. Effective January 1, 2003, the Plan was amended to include a Davis-Bacon feature. Effective August 1. 2005, the Plan was amended to change the form of matching contributions from Common Stock to cash and to allow after-tax employee rollovers. - 2 - Effective as of May 25, 2006, the Plan was amended to expand the portion of the Plan intended to qualify as an employee stock ownership plan under Section 4975(e)((7) of the Code.On and after June 1, 2006, a portion of the Plan is designed to invest primarily in Common Stock, and is intended to satisfy the requirements of a non-leveraged employee stock ownership plan set forth in Sections 401(a), 409, and 4975(e) of the Internal Revenue Code (the “ESOP”).The remaining portion of the Plan shall consist of all amounts credited to Participants’ Accounts that are invested in Common Stock.The Non-ESOP portion of the Plan shall consist of all amounts credited to Participants’ Accounts that are not invested in Common Stock.The Committee shall maintain such Accounts and subaccounts as are deemed necessary for appropriate to reflect the value of Participants’ Accounts in the ESOP portion of the Plan and the Non-ESOP portion of the Plan. - 3 - ARTICLE I DEFINITIONS The following terms, when used herein, shall have the meanings stated below unless a different meaning is otherwise indicated or required by the context.As used herein, the singular number shall be deemed to include the plural, unless a different meaning is clearly indicated by the context: Account - The Savings Contribution Account, MatchingContribution Account, ESOP Account, Rollover Account, and Profit Sharing Account, respectively, maintained for a Participant (or an Eligible Employee) as applicable. Affiliate - Any corporation 80 percent or more of whose stock (based on voting power or value) is owned directly or indirectly by the Company and any partnership or trade or business which is 80 percent or more controlled directly or indirectly by the Company, except that with respect to Section 3.7 hereof "50 percent" shall be substituted for "80 percent." Board of Directors - The Board of Directors of the Company. Code - The Internal Revenue Code of 1986, as amended. Committee - The MDU Resources Group, Inc. Employee Benefits Administrative Committee appointed to administer the Plan pursuant to Article VI. Common Stock - Common Stock of the Company. Company - MDU Resources Group, Inc. or any successor thereto. - 4 - Compensation – The total compensation paid to an Eligible Employee by the Employer (not in excess of $200,000, as adjusted by the Secretary of the Treasury to reflect increases in the cost of living), unreduced by any savings contributions of the Eligible Employee to the Plan, and any amount contributed by the Employer pursuant to a salary reduction agreement and which is not includible in the gross income of an Employee under 26 U.S.C. Sections 125, 132(f)(4), 402(e)(3), 402(h), or 403(b), but excluding other contributions to the Plan, contributions to other employee benefit plans, relocation allowances, club membership reimbursements, the cost of group life insurance that is added to taxable income of the Eligible Employee, and any other extra or additional compensation from the Employee or from the Employer which does not constitute base compensation including bonuses and any other incentive compensation. Deferred Savings Feature - That portion of the Plan attributable to participation in a cash or deferred arrangement with the Company pursuant to Section 401(k) of the Code. Direct Rollover - For purposes of Section 4.7, a Direct Rollover is a payment by the Plan to the Eligible Retirement Plan specified by the Distributee. Disability - A physical or mental condition of an Eligible Employee which qualifies such Employee for disability benefits under the MDU Resources Group, Inc. Long-Term Disability Plan or an Affiliate's Long-Term Disability Plan. Distributee - For purposes of Section 4.7, a Distributee includes an Employee or former Employee.
